DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/16/2020, 10/28/2019 and 10/03/2019 have been considered.
Drawings
The drawings submitted on 10/03/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited set of substituents on the compounds of formulae (I) and (II), does not reasonably provide enablement for any substituent.  The specification does not enable any person make and use the invention commensurate in scope with these claims. The compound of claim 1 has many groups that are either unsubstituted or substituted. However, the metes and bounds of the substituents are not described anywhere in the application and they therefore include groups that may render the claimed invention inoperable or impossible. Examples of these groups include highly reactive groups that render the claimed compound too unstable to synthesize or handle; heavy metal-containing groups that may interfere with the intended semi-conducting purpose, e.g., exciton quenching groups; high-MW polymeric groups that overpower the intended function of the compound and/or render the compound unprocessable; and radioactive groups. Applicant does not explain, and one of ordinary skill in the art is not expected to know, how to make and use the compound as claimed when the substituents are these groups. The art of organic electroluminescence is a relatively new art and a post-doctoral knowledge in a highly specialized field of organic electronics is required to understand the relationship between the chemical structure and the electronic effects. In short, the claimed invention has a scope that is not entirely enabling. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

    PNG
    media_image1.png
    170
    104
    media_image1.png
    Greyscale

has Y defined as S, O, N or C. Since both A and B are defined as (hetero)aromatic groups, the ring D must apparently have at least 6 ring-membered atoms. Yet, claim 1 recites that D can be a five-membered ring, which is impossible unless Y could be a single bond, which is not the case. Claim 9 recites certain entities to be “selected from 0”. Normally, the expression “selected from” is used to indicate a selection from more than one options. When the expression is used for only one option, it raises the possibility that perhaps other options were inadvertently left out. If there is only one option, a deletion of the phrase “selected from” is recommended. Similar ambiguity is seen in claims 14. Last, the compound of claim 15 and the corresponding species in claim 16 (compounds P49, P51, P53) and claim 17 (compound P49) do not appear to be encompassed by the scope of claim 1. In the compound of formula (II), Y does not include a single bond and therefore the ring D must have at least 6 ring-membered atoms.
The other claims are indefinite by virtue of their dependency on the claims that 
Allowable Subject Matter
Aside from the aforementioned 112 issues, the claims appear to contain subject matter that is allowable over the prior art. The most relevant prior art is cited by applicant in the IDS filed on 3/16/2020.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/VU A NGUYEN/Primary Examiner, Art Unit 1762